Citation Nr: 1600579	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  08-17 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1960 to May 1980.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Chicago, Illinois.

The Veteran requested a hearing before the Board in a May 2008 substantive appeal.  In February 2012 correspondence, the Veteran withdrew his request for a Board hearing.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn.  38 C.F.R. § 20.704 (e) (2015).

This matter was originally before the Board in April 2012 when the claim was reopened and remanded on the merits for additional development.  Most recently, this claim was before the Board in April 2014 and September 2014, when it was again remanded for additional development and consideration.  It now returns for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the most probative evidence of record demonstrates that it is at least as likely as not that degenerative arthritis of the lumbar spine and degenerative disc disease of the thoracolumbar spine, were incurred during active duty.


CONCLUSION OF LAW

The criteria for service connection for degenerative arthritis of the lumbar spine and degenerative disc disease of the thoracolumbar spine, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In light of the favorable grant herein, which grants entitlement to service connection for a back disability, further discussion as to compliance with VA's duties to notify and assist with respect to this specific claim are rendered moot.  Additionally, the Board observes that the grant of the claim renders moot lack of compliance, if any exists, with any prior Board remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).

In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred in, or aggravated by, service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Additionally, service connection on the basis of continuity of symptomatology can be established for the chronic diseases specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Throughout the pendency of the appeal, the Veteran primarily asserted that his low back pain onset in service.  Specifically, during a June 2012 VA back examination the Veteran stated he fell on a rescue vessel during service and injured his back and that he had problems with his back ever since.  

The Veteran satisfied the existence of the present disability standard with regard to a back disability.  An August 2008 VA treatment record documented back pain, specifically pain and tenderness in L5- S1, which radiated toward the sacroiliac joint with decreased movement in the flexion of the lumbosacral spine as well as in extension.  Additionally, several VA examinations have been afforded to the Veteran.  A February 2008 VA spine examination reported provided an impression of endplate hypertrophic spurring and arteriosclerosis and a diagnosis of degenerative arthritis of L3-L5 of the lumbar spine.  A June 2012 VA back examination report noted a diagnosis of degenerative disc disease of thoracolumbar spine in the 1970s.  A July 2014 VA back examination report noted diagnoses of degenerative arthritis of the lumbar spine and degenerative disc disease of the thoracolumbar spine.  The July 2014 VA back examination report provided impressions of thoracic rotoscoliosis, extensive arterial sclerosis and mild degenerative change of the thoracic disc spaces without compression change and multilevel degenerative disc changes, straightening of the lumbar lordosis, levorotoscoliosis and extensive vascular calcification.  Finally, an October 2014 VA back examination report diagnosed degenerative arthritis of the lumbar spine, degenerative disc disease of the lumbar spine and degenerative disc disease of the thoracic spine.

Thus, the Board finds that disability, best characterized degenerative arthritis of the lumbar spine and degenerative disc disease of the thoracolumbar spine, has been demonstrated.  The question remaining for consideration is whether the Veteran's degenerative arthritis of the lumbar spine and degenerative disc disease thoracolumbar spine are etiologically related to service.

The evidence of record supports a finding that the Veteran sustained an injury to his back in service.  A February 1971 service treatment record noted an impression of a lumbar sprain.  Other February 1971 service treatment records also documented complaints of low back pain, including that the Veteran reported to sick call for a re-evaluation of back pain, and explained that the condition was greatly improved but he still experienced a little residual stiffness in morning.

December 1976 service treatment records documented complaints of persistent low back pain.  A January 1977 service treatment record noted persistent low back pain.  Other January 1977 service treatment record noted additional complaints of low back pain, lumbar muscle spasms and light duty restrictions.  A February 1977 service treatment record noted left sided low back pain was still noticeable.  An April 1977 service treatment recorded noted a back injury due to excessive weight lifted.  In an April 1977 Report of Medical History, the Veteran checked yes to recurrent back pain.

A July 1977 service treatment record documented complaints of pain specific to L1-L2, radiating to right when bending to left and with left straight leg raising.  Another July 1977 service treatment record noted a very severe disability of L-S spine, suspicious for disc pathology.  Another July 1977 service treatment record noted, in part, lumbar muscle strain, severe, and that the Veteran re-injured back 8 days ago.  A separate July 1977 service treatment record noted the Veteran had a history of low back pain and that he reported he had never felt completely better.  Other July 1977 service treatment records noted Valium was prescribed.  An August 1977 service treatment record noted a re-injury of the low back and recommended no activity.  Another August 1977 service treatment record documented a post low back injury, with pain over a smaller area.  A September 1977 service treatment record noted the Veteran had low back pain, which onset December 1976 was largely resolved to present, but also found it was unreasonable to assume that the Veteran would not in the future have symptomatic low back pain.  A February 1978 in-service examination reported the Veteran had back problems last year but no recurrence.  A December 1978 service treatment record documented a lumbar muscle strain.  These service treatment records support the Veteran's contention that his back disability onset during service.  Thus, the element of an in-service injury is met.

The February 2008 VA spine examiner stated that the Veteran was treated for acute lumbar strain on different occasions which resolved after treatment with no complications and his examination in April 1982 was within normal limits.  The February 2008 VA examiner stated the earliest medical evidence of back pain was noted in July 2003 when the Veteran gave a history of back pain on and off and that he took over the counter medications for it; however, the VA examiner found there was no other medical evidence to confirm a chronic back pain condition, thus the VA examiner found the Veteran's current low back condition was less likely than not secondary or related to his in-service complaints of low back pain.

The June 2012 VA examiner stated as the Veteran was not able to perform range of motion testing, due to the inability of the Veteran to maintain balance in an upright position, the examiner was unable to formulate any opinion without resorting to mere speculation.  In an August 2012 addendum opinion the VA examiner stated the Veteran's claims file was reviewed in its entirety and that there was ample evidence to show that the veteran was seen numerous times with complaints of back problems in the 1970's, 1980's, etc.  However, the August 2012 VA examiner stated the Veteran would not attempt range of motion testing as he was afraid it would aggravate his back, thus the examiner was unable to render an opinion or comment without resorting to mere speculation.

The July 2014 VA examiner found the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The VA examiner noted prior back injuries during service in 1971, 1976 and 1977 and determined that each resolved.  The July 2014 VA examiner stated that after service, there was no medical evidence of ongoing treatment for a back condition one year after discharge and after service as the Veteran was able to work and do activities such as playing pool.  The July 2014 VA examiner stated the Veteran's April 1982 back examination was normal and there was no further medical evidence of a back condition until July 2003.  The July 2014 VA examiner stated that arthritis and degenerative disc disease would not be unusual in a person of the Veteran's age as such is part of the aging process.  Ultimately, the July 2014 VA examiner opined the Veteran's current back condition was secondary to aging and activities after service.

The October 2014 VA examiner, the same VA examiner as who provided the July 2014 VA opinion, again found the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The October 2014 VA examiner reported the Veteran was seen for a back injury in 1971 after pushing a car which resolved.  The October 2014 VA examiner reported the Veteran was again seen for a back injury beginning in December 1976 and going through 1977, which by September 1977, it was resolved.  The VA examiner noted the buddy statement of record only takes into account their time together in 1976 and 1977, and that the physical in 1978 noted that the Veteran had no recurrence of his back injury which implied that the acute strains resolved.  The October 2014 VA examiner stated that after service, there was no medical evidence of ongoing treatment for a back condition one year after discharge and after service the Veteran was able to work and do activities such as playing pool.  The October 2014 VA examiner reported the Veteran's April 1982 back examination was normal and x-rays were normal but it was noted that he had a recurrent strain of the back.  The October 2014 VA examiner found this was from an injury after service and not related to service and that there was no further medical evidence of a back condition until July 2013, which implied the acute strain in April 1982 resolved.  The October 2014 VA examiner noted the Veteran was able to continue working and arthritis and degenerative disc disease in a person of the Veteran's age was not unusual and was part of the aging process. The October 2014 VA examiner stated that although the doctor in 1977, stated the Veteran would again have back issues later in life, it was not from his time in the military as such was a general statement and the doctor did not take into account the effects of aging and lifestyle activities.  

The July 2014 and October 2014 VA examination reports tend to weigh against the claim.  However, the February 2008 and July 2014 VA examination reports noted in error the Veteran's August 1982 examination report was normal, when he was in fact diagnosed with a recurrent back strain.  Thus, the February 2008 and July 2014 VA examination reports examiners' opinions are predicated, at least in part, on inaccurate and incomplete facts.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Moreover, neither the July 2014 examination report nor the October 2014 VA examination report addressed the Veteran's recollection that his low back problems first onset during service and have continued since service as both noted the Veteran was able to work after service.  However, during the February 2008 VA spine examination report, the Veteran reported his back condition did have an effect on his occupation, and although he retired in 1995 after 15 years of employment, he explained that he had to be careful while making certain movements.  This is similar to the Veteran's report during the April 1982 VA examination that he had back spasms and pain, and had to be very careful.  Moreover, the Board notes the Veteran filed an initial claim for a back disability in February 1982, less than two years after separation from service, and indicated on his April 1982 application for benefits that his back condition onset in 1977.  

During the February 2008 VA spine examination report, the Veteran reported he injured his lower back while moving a diving dummy in 1978-1979, and, as noted above, during the June 2012 VA back examination, the Veteran stated he fell on a rescue vessel during service and injured his back and that he had problems with his back ever since.  Additionally, the Veteran submitted an October 2005 buddy statement which also documented the Veteran had trouble with his back during service and that his back continued to bother him during service.  The Board also notes the July 2014 and October 2014 VA examination reports contain insufficient rationale as each, in part, impermissibly relied on a general probability of a relationship between age and the diagnoses of degenerative disc disease and arthritis, rather than providing an expert nexus opinion based on the facts of this Veteran's specific case.

The Veteran is competent to report as to observable symptoms such as pain, because such is capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board finds the Veteran's February 2008 and June 2012 statements during his VA examinations regarding the continuity of his back pain since service to be credible, although the Board acknowledges such is contrary to the July 2014 and October 2014 VA back examination reports which stated the Veteran's back pain onset following a stroke in 2010 or 2011.  However, such is congruent, with other evidence, including the April 1982, February 2008, June 2012 VA examination reports and VA treatment records.  Furthermore, during the July 2014 and October 2014 VA examination reports, the Veteran also reported he did not injure his back during service, which is also contradicted by the evidence of record.  

Thus, the evidence provides an indication of continuity of low back pain since service.  As the evidence shows that the Veteran has degenerative disc disease, as well as arthritis, of the lumbar spine, 38 C.F.R. § 3.303(b) is a possible avenue for substantiating the claim because arthritis is listed as a chronic disease under 38 C.F.R. § 3.309(a).  Given the evidence outlined above, the Board is of the opinion that the point of relative equipoise has been reached in this matter.  The evidence of record including the Veteran's claim for back disability less than two years after separation from service, coupled with the Veteran's competent and credible report of back pain since service, leads the Board to conclude that the Veteran's degenerative arthritis of the lumbar spine and degenerative disc disease thoracolumbar spine, are related to active service. 

Further inquiry could be undertaken with a view towards development of the claim so as to obtain an additional medical opinion.  However, to do so in this case would only serve the purpose of obtaining negative evidence.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a veteran).  Moreover, under the benefit of the doubt rule, where there exists an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the veteran shall prevail upon the issue.  Thus, with resolution of all reasonable doubt in the Veteran's favor, the Board finds that service connection for a back disability, best characterized degenerative arthritis of the lumbar spine and degenerative disc disease thoracolumbar spine, is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Entitlement to service connection for degenerative arthritis of the lumbar spine and degenerative disc disease thoracolumbar spine, is granted, subject to the applicable regulations concerning the payment of monetary benefits.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


